449 F.2d 1293
Norman WEINER, Plaintiff-Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare,and the United States of America, Defendants-Appellees.
No. 26207.
United States Court of Appeals,Ninth Circuit.
Oct. 8, 1971.

Linder, Schurmer, Drane & Bullis, Beverly Hills, Cal., for plaintiff-appellant.
Robert L. Meyer, U. S. Atty., David H. Anderson, Asst. U. S. Atty., Los Angeles, Cal., for defendants-appellees.
Before DUNIWAY and CHOY, Circuit Judges, and TAYLOR,* District Judge.
PER CURIAM:


1
This appeal is from a judgment of the District Court in favor of the appellees in an action brought by the appellant pursuant to Sec. 205(g) of the Social Security Act [42 U.S.C.A. Sec. 405(g)] to review the final decision of the Secretary disallowing appellant disability benefits under Secs. 216(i) and 223 of the Social Security Act [42 U.S.C.A. Secs. 416(i) and 423].


2
The appellant first filed a disability claim under the Social Security Act in 1962.  The claim was denied by the Hearing Examiner based on a finding that appellant was not disabled on or before August 9, 1962.  The Hearing Examiner's decision was affirmed by the Secretary and a review of the decision was not sought.


3
Appellant filed his present claim in 1964 alleging an inability to engage in any substantial gainful activity because of his physical and mental ailments.  The second claim was denied by the Hearing Examiner and the Secretary on the grounds (1) that no new and material evidence had been presented to warrant a reopening of the adverse determination of appellant's first claim, and (2) that appellant had not shown in his second application that he had become sufficiently disabled between the denial of his first application and March 31, 1964, when his disability insured status expired.


4
Judicial review of this matter is limited by Sec. 205(g) of the Social Security Act [42 U.S.C.A. Sec. 405(g)] to a determination of whether the findings of the Secretary are supported by "substantial evidence".  Chavies v. Finch, 443 F.2d 356 (9th Cir. 1971); Rhinehart v. Finch, 438 F.2d 920 (9th Cir. 1971); Dean v. Gardner, 393 F.2d 327 (9th Cir. 1968).


5
After carefully reviewing the administrative record of the evidence, this court concludes that there is substantial evidence to support the ruling of the Secretary.


6
The judgment of the District Court is affirmed.



*
 Honorable Fred M. Taylor, United States District Judge, District of Idaho, sitting by designation